Title: Thomas Newton to Thomas Jefferson, 8 May 1811
From: Newton, Thomas,Nimmo, William R.
To: Jefferson, Thomas


          
            Dr Sir.
            Norfolk May 8. 1811
          
           In passing to the Western Country Mr Wm R. Nimmo a young man of respectability is extremely deserous of tendering personally his respects to you.
          To gratify a sentiment so natural and praiseworthy—I have not hesitated to comply with his request in geveng to him this letter of introduction.
          In your retirement—I wish that you may enjoy many years of health—With sentiments of great esteem—I remain yr obt sevt 
          Tho
              Newton
        